—Appeal from a judgment of the County Court of Essex County (Plumadore, J.), rendered January 13, 1995, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
*832Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of attempted sodomy in the first degree, the victim being a then seven-year-old girl, and was sentenced to a prison term of 4 to 12 years. Defendant now appeals, contending that his sentence was harsh and excessive. We disagree. The sentence, which is less than that permitted by statute (see, Penal Law §§ 70.02, 110.00, 130.50 [3]), was the result of a plea bargain pursuant to which two additional charges against defendant were discontinued. This fact, together with the repugnant nature of defendant’s crime, leads to the conclusion that the sentence does not constitute an abuse of discretion on the part of County Court (see, People v Goodman, 202 AD2d 922, 923, lv denied 84 NY2d 826).
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.